Bausman, J.
The defendant city sets off against an admitted balance due plaintiff for light an indebtedness of plaintiff upon a contract concerning street paving. An attempt at arbitration of the latter amount was properly held defective by the lower court, which, considering the matter on its merits, rendered judgment against the plaintiff. The facts are intricate and, to the profession or public, of little use when discussed in detail, the dispute involving a contract of no general moment and adapted only to a transitory situation. As between the parties, the case is sufficiently discussed by the lower court in a written opinion, which we deem ample and correct. We have examined the record with care and are satisfied to affirm the judgment, and it is accordingly so ordered.
Morris, C. J., Mount, Main, and Holcomb, JJ., concur.